           CASE 0:20-cr-00261-DSD-TNL Doc. 25 Filed 01/04/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                         Case No. 20-cr-261 (DSD/TNL)

                         Plaintiff,
                                                        ARRAIGNMENT NOTICE
    v.                                                          &
                                                              ORDER
    Aditya Raj Sharma,

                         Defendant.


         This matter comes before the Court on Defendant Aditya Raj Sharma’s Second

Motion for Extension of Time to File Pretrial Motion, ECF No. 22, and Second Motion to

Exclude Time Under the Speedy Trial Act, ECF No. 23. Defendant has also filed a

Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act, ECF No. 24.

Defendant requests a two-month extension of time due to voluminous forthcoming

discovery. The Government has no objection to the requested extension.

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On November 24, 2020, Chief Judge Tunheim entered General Order No. 22, which

continues all in-person hearings, unless the presiding judge determines that an in-person



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
           CASE 0:20-cr-00261-DSD-TNL Doc. 25 Filed 01/04/21 Page 2 of 4




hearing is necessary, through January 31, 2021, and states that no new criminal trial may

commence before February 1, 2021. See generally In re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 22

(D. Minn. Nov. 24, 2020).

        General Order No. 22 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 22 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act. Accordingly, should Defendant file pretrial motions,

counsel shall also file a letter indicating whether Defendant consents to arraignment

and a motion hearing by videoconference.

        Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide Defendant and his counsel reasonable

time necessary for effective preparation and to make efficient use of the parties’ resources.

Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:




2
  See also General Order No. 19, which went into effect on September 26, 2020, and extends the Court’s authorization
to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
            CASE 0:20-cr-00261-DSD-TNL Doc. 25 Filed 01/04/21 Page 3 of 4




       1.       Defendant’s Second Motion for Extension of Time to File Pretrial Motions,

ECF No. 22, is GRANTED.

       2.       Defendant’s Second Motion to Exclude Time Under the Speedy Trial Act,

ECF No. 23, is GRANTED.

       3.       The period of time from December 29, 2020, through April 1, 2021, shall

be excluded from Speedy Trial Act computations in this case.

       4.       The arraignment hearing shall take place before the undersigned on

April 1, 2021 at 10:00 a.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse,

300 South Fourth Street, Minneapolis, Minnesota 55415.

       5.       All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before March 5, 2021. D.

Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be delivered

directly to the chambers of Magistrate Judge Leung.

       6.       Should Defendant file pretrial motions, counsel shall also file a letter on

or before March 5, 2021, indicating whether the defendant consents to arraignment

and a motion hearing by videoconference.

       7.       Counsel shall electronically file a letter on or before March 5, 2021, if no

motions will be filed and there is no need for hearing.

       8.       All responses to motions shall be filed by March 19, 2021. D. Minn. LR

12.1(c)(2).

       9.       Any Notice of Intent to Call Witnesses shall be filed by March 19, 2021. D.

Minn. LR. 12.1(c)(3)(A).

                                              3
        CASE 0:20-cr-00261-DSD-TNL Doc. 25 Filed 01/04/21 Page 4 of 4




      10.    Any Responsive Notice of Intent to Call Witnesses shall be filed by March

24, 2021. D. Minn. LR 12.1(c)(3)(B).

      11.    A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

             a.    The government makes timely disclosures and a defendant pleads

                   particularized matters for which an evidentiary hearing is necessary;

                   or

             b.    Oral argument is requested by either party in its motion, objection or

                   response pleadings.

      12.    If required, the motions hearing shall take place before the undersigned

on April 1, 2021, at 10:00 a.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse,

300 South Fourth Street, Minneapolis, Minnesota. D. Minn. LR 12.1(d).

      13.    The trial date, and other related dates, will be rescheduled following the

ruling on pretrial motions. Counsel must contact the Courtroom Deputy for United

States District Judge David S. Doty to confirm the new trial date.




Dated: January     4      , 2021                      s/ Tony N. Leung
                                               TONY N. LEUNG
                                               United States Magistrate Judge
                                               District of Minnesota


                                               United States v. Sharma
                                               Case No. 20-cr-261 (DSD/TNL)



                                          4
